                                   1

                                   2

                                   3

                                   4                               UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6
                                        WILLIAM ROBERT OMLER,
                                   7                                                    Case No. 20-cv-02206-JCS (PR)
                                                      Plaintiff,
                                   8
                                               v.                                       ORDER OF TRANSFER
                                   9
                                        BUTTE COUNTY JAIL,
                                  10
                                                      Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff’s 42 U.S.C. § 1983 claims arise from events that occurred at the Butte
                                  14   County Jail, which lies in the Eastern District of California. Accordingly, this action is
                                  15   TRANSFERRED to the Eastern District of California wherein venue properly lies because
                                  16   a substantial part of the events or omissions giving rise to the claims occurred there, and
                                  17   the named defendants reside in the Eastern District. See 28 U.S.C. §§ 84(b), 1391(b), and
                                  18   1406(a). The Clerk shall transfer this action forthwith.
                                  19          IT IS SO ORDERED.
                                  20   Dated: April 2, 2020
                                                                                         _________________________
                                  21
                                                                                         JOSEPH C. SPERO
                                  22                                                     Chief Magistrate Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        WILLIAM ROBERT OMLER,
                                   7                                                         Case No. 20-cv-02206-JCS
                                                       Plaintiff,
                                   8
                                                v.                                           CERTIFICATE OF SERVICE
                                   9
                                        BUTTE COUNTY JAIL,
                                  10
                                                       Defendant.
                                  11

                                  12           I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
Northern District of California
 United States District Court




                                       District Court, Northern District of California.
                                  13

                                  14          That on April 2, 2020, I SERVED a true and correct copy(ies) of the attached, by placing
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  15   depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                       receptacle located in the Clerk's office.
                                  16

                                  17   William Robert Omler ID: BL6403
                                       DVI
                                  18   23500 Kassan Road
                                       Tracy, CA 95304
                                  19

                                  20

                                  21   Dated: April 2, 2020

                                  22
                                                                                        Susan Y. Soong
                                  23                                                    Clerk, United States District Court
                                  24
                                                                                        By:________________________
                                  25
                                                                                        Karen Hom, Deputy Clerk to the
                                  26                                                    Honorable JOSEPH C. SPERO

                                  27

                                  28
                                                                                         2
